IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41212
                         Summary Calendar



                            JESSE WARE,

                                           Plaintiff-Appellant,

                              versus

             WAYNE SCOTT, Director, Texas Department of
    Criminal Justice, Institutional Division; GARY L. JOHNSON,
   DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
 DIVISION; ORLANDO PEREZ, Warden; MARK DIAZ, Warden; UNIDENTIFIED
  PARTY, Major; UNIDENTIFIED PARTY, Captain; UNIDENTIFIED PARTY,
   Lieutenant; UNIDENTIFIED PARTY, Sergeant; UNIDENTIFIED PARTY,
    Correctional Officer III; UNIDENTIFIED PARTY, Correctional
    Officer III; UNIDENTIFIED PARTY, Correctional Officer III;
UNIDENTIFIED PARTY, Correctional Officer III; UNIDENTIFIED PARTY,
  Correctional Officer III; WILLIAM BOOTH, Warden; SIMPSON, DR.;
 VERNON PITTMAN; CRYSTAL MCCOY; R. MEY, DR.; K. BLACKWELL, Nurse,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-98-CV-16
                       - - - - - - - - - -
                          April 3, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse Ware, Texas prisoner #395442, appeals from the jury

verdict finding that his civil-rights lawsuit filed pursuant to 42

U.S.C. § 1983 was barred by limitations.    He argues that: (1) his

lawsuit was erroneously transferred from the Eastern District of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 99-41212
                                      -2-

Texas to the Southern District of Texas, Corpus Christi Division;

(2) the magistrate judge’s sua sponte order of a jury trial to

determine the limitations issue was an abuse of discretion; and (3)

the magistrate       judge    failed    to   apply   the   correct    statute      of

limitations.

     The    magistrate       judge     did   not   abuse   her    discretion       by

transferring the lawsuit to the Southern District, Corpus Christi

Division,    where    the    relevant    incidents     occurred    and      all   the

defendants were located.        See Casarez v. Burlington Northern/Santa

Fe Co., 193 F.3d 334, 339 (5th Cir. 1999).             The magistrate judge’s

order of a jury trial to determine the limitations issue was not an

abuse of discretion because it did not conflict with the district

court’s previous decision denying three of the defendants’ motions

to dismiss or for summary judgment based on limitations.                 Although

the district court denied such motions because it held that the

defendants    had    not     produced    sufficient    evidence      that    Ware’s

complaint had been untimely, such denial did not determine that

Ware’s complaint was timely.             Furthermore, the magistrate judge

properly applied to Ware’s claims the Texas statute of limitations

utilized for medical injury claims.                See Harris v. Hegmann, 198

F.3d 153, 156 (5th Cir. 1999).

     Accordingly, the district court’s judgment of dismissal is

AFFIRMED.    Ware’s motion for leave to submit documentary evidence

is DENIED.